Case 1:14-ml-02570-RLY-TAB Document 10063 Filed 02/05/19 Page 1 of 4 PageID #: 67645



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
   _________________________________________

   IN RE: COOK MEDICAL, INC. IVC FILTERS
   MARKETING, SALES PRACTICES AND            Case No. 1:14-ml-2570-RLY-TAB
   PRODUCTS LIABILITY LITIGATION             MDL No. 2570
   _________________________________________

   This Document Relates Only to the Following Case:

   736 Pending Cases, Action Schedule attached as Exhibit A
   _________________________________________

    DEFENDANTS’ MOTION TO DISMISS WITHOUT PREJUDICE PURSUANT TO THE
                  COURT’S CASE CATEGORIZATION ORDER

            On October 2, 2018, the Court entered its Order on Cook Defendants’ Motion for Screening

   Order and Bellwether Plan (Dkt. 9322) (the “Categorization Order”). On November 21, 2018, the

   Court entered another Order setting deadlines, giving instructions, and attaching the categorization

   form (Dkt. 9638). Thereafter, the Court entered the Categorization Order, and required all

   Plaintiffs to designate their cases in one of seven categories, to provide a “specific medical record

   evidencing the claimed complications, outcomes, and injuries,” and to certify that the category

   selected is the appropriate selection to best of their counsel’s knowledge and belief. Categorization

   Order at ¶ 1. The Court also required Cook to prepare a census documenting the categorizations

   made. Id. at ¶ 2. To date, over 700 Plaintiffs have completely failed to comply with the Court’s

   Categorization Order, submitting nothing (the “736 Non-Compliant Cases”).

            The Court’s original Categorization Order set the deadline for categorization by December

   22, 2018. The Court then extended the deadline to January 31, 2019. See Order Regarding

   Plaintiffs’ Failure to Produce Case Categorization Forms (“Final Deadline Order”), Dkt. 9956, p.

   1 (requiring Plaintiffs to “categorize [using the agreed form], including the requirement to produce




   US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063 Filed 02/05/19 Page 2 of 4 PageID #: 67646



   specific medical records, within seven days, by January 31, 2019.”) The Court expressly provided

   that any case failing to comply with the Categorization Order and the Final Deadline Order “shall

   be dismissed without prejudice.” Id.

            Cook respectfully asks the Court to dismiss without prejudice the cases that have failed to

   comply with the Categorization Order. Specifically, Cook asks the Court to dismiss 736 Non-

   Compliant Cases that have failed to categorize by all categorization deadlines set by the Court.

                 The Court Should Dismiss All Cases That Failed to Submit a Categorization
                             Form by the January 31, 2019 Extended Deadline

            After numerous Plaintiffs failed to categorize their cases by the initial December 22, 2018

   deadline, the Court extended the deadline to “categorize [using the agreed form], including the

   requirement to produce specific medical records, within seven days, by January 31, 2019.” Final

   Deadline Order, Dkt. 9956, p. 1. All cases failing to meet this extended deadline are subject to

   immediate dismissal without prejudice. See id.

            Because 736 Plaintiffs have failed to categorize their cases despite multiple deadlines and

   the effective five-week extension provided, the Court should immediately dismiss their cases

   without prejudice for failure to comply with the Categorization Order. These 736 Plaintiffs’ cases

   are identified by plaintiff name, cause number, and lead counsel in the Schedule of Non-Complaint

   Cases attached as Exhibit A.

            The Cook Defendants request the Court dismiss without prejudice the 736 Non-Compliant

   Cases, attached as Exhibit A, all of which have failed to comply with any of the Court’s

   categorization deadlines. Consistent with the Court’s prior orders, Cook respectfully requests that

   any refiling be completed in the Southern District of Indiana.




                                                   -2-
   US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063 Filed 02/05/19 Page 3 of 4 PageID #: 67647



   Dated: February 5, 2019             /s/ Andrea Roberts Pierson t
                                       Andrea Roberts Pierson (# 18435-49)
                                       FAEGRE BAKER DANIELS LLP
                                       300 North Meridian Street, Suite 2700
                                       Indianapolis, Indiana 46204
                                       Telephone: (317) 237-0300
                                       Facsimile: (317) 237-1000
                                       E-Mail: andrea.pierson@faegrebd.com

                                       James Stephen Bennett (# 22869-02)
                                       FAEGRE BAKER DANIELS LLP
                                       110 West Berry Street, Suite 2400
                                       Fort Wayne, Indiana 46802-2322
                                       Telephone: (260) 424-8000
                                       Facsimile: (260) 460-1700
                                       E-Mail: stephen.bennett@faegrebd.com




                                        -3-
   US.121810288.03
Case 1:14-ml-02570-RLY-TAB Document 10063 Filed 02/05/19 Page 4 of 4 PageID #: 67648



                                    CERTIFICATE OF SERVICE

   I hereby certify that on February 5, 2019, a copy of the foregoing DEFENDANTS’ MOTION TO
   DISMISS WITHOUT PREJUDICE PURSUANT TO THE COURT’S CASE
   CATEGORIZATION ORDER was filed electronically, and notice of the filing of this document
   will be sent to all parties by operation of the Court’s electronic filing system to CM/ECF
   participants registered to receive service in this matter. Parties may access this filing through the
   Court’s system. Lead Co-Counsel for Defendants will serve any non-CM/ECF registered parties.


                                                 /s/James Stephen Bennett




                                                   -4-
   US.121810288.03
